Exhibit 10.38

 

November 10, 2015

Mr. Earl Shanks

5110 Garden Spring Court

Dayton, Ohio 45429

Dear Earl:

I am pleased to offer you the position of Senior Vice President and Chief
Financial Officer of Essendant Inc. (the Company), effective November 12, 2015.
In this position, you will report to me as a senior leader of the Company and be
responsible for leading the Finance organization. The Company's Board of
Directors, the Senior Leadership Team and I are excited at the prospect of
working with you to take Essendant to the next level of success.

The specifics of the offer are outlined below:

Base Pay

Your annual base salary will be $475,000, less applicable tax withholdings, paid
semi-monthly, effective on your date of hire.

Management Incentive Plan

As a key member of the management team, you are eligible to participate in the
Management Incentive Plan (MIP), which provides you with the opportunity to earn
a cash award after year-end, if a set of predetermined goals are achieved. Your
target incentive award is 80% of your base salary. The plan currently allows for
a maximum payout of 200% of your target award, based on performance against
total Company MIP metrics. If a bonus is earned, payments are typically made
during the first quarter of the subsequent year. Payments are pro-rated for
partial years of service.

Awards are subject to approval by the HR Committee of the Board of Directors.

Long Term Incentive Plan

•      As a key member of the management team, you are also eligible to
participate in the Company's 2015 Long-Term Incentive Plan (LTIP). The targeted
annual economic value of your LTIP equity award is 150% of your base salary
($712,500).

The equity grants in the most recent year were awarded as follows:

 

■

Restricted Stock awarded in September, designed to deliver 50% of the targeted
annual economic value of your LTIP awards, and vesting in three annual
installments, subject to the Company achieving at least $0.50 EPS during the
four quarters preceding each annual vesting date.

 

 

■

Restricted Stock Units awarded in March, designed to deliver 50% of the targeted
annual economic value of your LTIP awards, and cliff vesting on the third
anniversary of the grant date to the extent the Company achieves Cumulative Net
Income and Working Capital Efficiency performance goals as defined in the award
agreement with a maximum potential vesting of 200% of the Units awarded.

 

Officer Perquisite

You are eligible for a yearly perquisite allowance of $18,000, less applicable
tax withholdings, paid semimonthly, effective on your date of hire.


--------------------------------------------------------------------------------

Equity Grant

You will also receive a one-time restricted stock grant with an economic value
of $250,000. The grant will occur as soon as administratively possible after
your start date and will cliff vest on the third anniversary of the grant date,
provided you are still employed by the Company and that the Company has achieved
at least $0.50 EPS during the four quarters immediately preceding the vesting
date. The number of shares will be determined based on the closing stock price
on the grant date. In addition to your LTIP award in March of 2016, you will
also receive an incremental restricted stock unit (RSU) award with an economic
value of $250,000. The grant will cliff vest on the third anniversary of the
grant date, provided you are still employed by the Company and to the extent
that the Company has achieved the performance goals set forth in the RSU award
agreement. The number of shares will be determined based on the closing stock
price on the date of the grant.

Relocation

You will also be entitled to relocation from Dayton, Ohio to Chicago in
accordance with the Lump Sum Program set forth in the Company Relocation Policy,
policy number HR-008.

The Lump Sum Relocation Allowance offers flexibility in planning and executing
an associate's relocation. It is intended to assist with expenses associated
with finding a new home, temporary living, return trips home, miscellaneous
expenses and the final move to the new location. The Relocation Allowance is
determined by the associate's base salary. Your Lump Sum Relocation Allowance
will be the gross amount of $285,000,

which is the maximum benefit of 60% of your base salary, and from which taxes
will be deducted. Pursuant to the Relocation Policy, in the event you terminate
your employment with the Company or are terminated for reasons set forth in the
Company Relocation Policy prior to 11/12/2017, you will be required to reimburse
the Company for the Relocation Allowance as set forth in that policy.

Benefit Programs

As a new hire, you will be eligible for benefits after 30 days of employment.
The Company Employee Benefit Program includes:

 

■

Health Benefits: Medical, dental, vision, EAP and Flexible Spending Accounts;

 

■

Financial Security Benefits: 401 (k) Plan,Deferred Compensation Plan, Employee
Stock Purchase Program, Short and Long Term disability income insurance, life
insurance and accidental death and dismemberment insurance.

 

Please refer to the summary and rate sheet for more details.

Paid Time Off

You will be eligible for 26 days of Paid Time Off annually which will be
pro-rated based on your start date for the first year of service with the
Company. Paid time off accrues each pay period. You are eligible to accrue PTO
30 days after your hire date. In addition, we offer 10 holidays annually based
on your hire date.

Severance Terms

The Executive Severance Plan is intended to provide certain eligible employees
of Essendant severance benefits in the event of such employee's Eligible
Termination or Eligible Change of Control Termination under the terms and
conditions set forth in the plan. I have included a copy of the Executive
Severance Plan for your review.

Offer Acceptance

This offer is contingent upon the acceptable results of a pre-employment drug
screen and satisfactory background and credit checks.

Upon accepting this offer of employment, you represent and agree to the
following: 1) you have no current employment contract, covenant not to compete,
restrictive covenants, confidentiality agreement, or any other kind of agreement
with any previous employer that would preclude you from accepting this offer and
joining the Company or otherwise limit your activities once you become an
employee, and 2) you will not bring with you any trade secrets or other
confidential or proprietary information of your previous employer.

Upon employment, you will also be asked to sign and abide by the Company
Confidentiality and NonDisclosure Agreement and Code of Business Conduct.


--------------------------------------------------------------------------------

To accept our employment offer, we ask that you please sign and return this
letter. A second copy is provided for your records. While this letter is
intended to outline the terms of your employment, neither the terms of this
offer letter, nor your acceptance, constitutes an employment contract or an
assurance of future employment for any fixed period of time. Essendant is an
at-will employer, which means your employment is for no definite period of time
and can be terminated, at any time, with or without cause, and with or without
notice, by you or the Company.

 

We believe you can make a meaningful contribution to our Company and look
forward to working with you. If you have any questions, please contact me or
Carole Tomko, SVP, Chief HR Officer, at 847-627-2110. Please return a signed
copy of this letter to me indicating your understanding and acceptance.

Congratulations and welcome to Essendant.

Sincerely,

 

 

Robert B. Aiken Jr.

President & CEO

Accepted and agreed;

________________________________________Date: ___________________________

Earl C. Shanks

16982

 